Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1 & 4-5 are allowed.
Claims 2-3 & 6-8 have been cancelled by Applicant in the Response of 01/07/2021.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments & arguments including indicated allowable subject matters have overcome the rejections of the independent claim stated in the office action mailed on 10/16/2020. Claim 1 has been amended to recite, inter alia: “a first analog-to-digital converter (ADC) that measures a voltage of a relay input terminal; a second ADC that measures a voltage of a relay output terminal; a central processing unit (CPU); wherein, when a charger corresponds to one of a charging state, a charging completion state, or an error state, the CPU determines that welding occurs when the voltage of the relay input terminal is the same as the voltage of the relay output terminal, and the CPU determines that welding does not occur when the voltage of the relay input terminal is different from the voltage of the relay output terminal; a first voltage drop unit that converts the voltage of the relay input terminal to match a specification of the first ADC, wherein the first voltage drop unit comprises: a first resistor connected in series to the relay input terminal, and a second resistor connected to the relay input terminal and a point to which a reference voltage is applied; and a second voltage drop unit that converts the voltage of the relay output terminal to match a specification of the second ADC, wherein the second voltage drop unit comprises: third resistor connected in series to the relay output terminal, and a fourth resistor connected to the relay output terminal and the point to which the reference voltage is applied.” The Prior Art of record fail to teach or suggest the above features & limitations of claim 1 as required by 35 U.S.C. § 103, the rejection of the pending claims are moot. 
Claims 4-5 are allowed because of at least due to their dependencies.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either 

Examiner: 	/Trung Nguyen/-Art 2866
			January 12, 2021.

/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866